Exhibit 10.29

 

RELEASE OF GUARANTEES

 

By its signature below, Gemino Healthcare Finance, LLC (together with its
successors and assigns, “Lender”), hereby (i) releases each of ADK Georgia, LLC,
ADK Powder Springs Operator, LLC, ADK Lumber City Operator, LLC, ADK
Jeffersonville Operator, LLC, ADK LaGrange Operator, LLC, ADK Thomasville
Operator, LLC, ADK Oceanside Operator, LLC, ADK Savannah Beach Operator, LLC,
ADK Thunderbolt Operator, LLC, Attalla Nursing ADK, LLC, Mountain Trace Nursing
ADK, LLC, Mt. Kenn Nursing, LLC, Erin Nursing, LLC and CP Nursing, LLC
(collectively, “Bonterra/Parkview Guarantors”), from that certain Guaranty
Agreement dated April 27, 2011, by Bonterra/Parkview Guarantors in favor of
Lender (as at any time amended, restated, supplemented or otherwise modified,
the “Bonterra/Parkview Guaranty”) with respect to the indebtedness and
obligations owing by  ADK Bonterra/Parkview, LLC (“Borrower”), to Lender,
(ii) releases AdCare Health Systems, Inc. (collectively, “AdCare Health
Systems”) from that certain Guaranty Agreement dated October 29, 2010, by AdCare
Health Systems in favor of Lender (as at any time amended, restated,
supplemented or otherwise modified, the “AdCare Health Systems Guaranty”) with
respect to the indebtedness and obligations owing by Bonterra/Parkview
Guarantors to Lender, (iii) releases AdCare Operations, LLC (“Operations”;
together with Bonterra/Parkview Guarantors and AdCare Health Systems,
collectively, “Guarantors”) from that certain Guaranty Agreement dated
November 29, 2011, by Operations in favor of Lender (as at any time amended,
restated, supplemented or otherwise modified, the “Operations Guaranty”;
together with the Bonterra/Parkview Guaranty and the AdCare Health Systems
Guaranty, collectively, the “Guarantees” and each individually, a “Guaranty”)
with respect to the indebtedness and obligations owing by Bonterra/Parkview
Guarantors to Lender, and (iv) acknowledges and agrees that, from and after the
date hereof, Guarantors shall have no liability or obligations under their
respective Guaranty; provided, however, that, nothing in this Release of
Guarantees (this “Release”) shall limit or otherwise affect any provision
contained in any Guaranty which, by its express terms, survives the termination
of the such Guaranty.  Each Guarantor hereby acknowledges and affirms all such
surviving obligations under its applicable Guaranty.

 

This Release may be executed in any number of counterparts and by different
parties to this Release on separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement.  Any manually executed signature
delivered by a party by facsimile or other electronic transmission shall be
deemed to be an original signature hereto.

 

This Release is being executed in connection with that certain Payoff
Confirmation Letter dated on or about the date hereof among Guarantors, Lender
and the other parties thereto.  Each capitalized term used herein, unless
otherwise defined herein, shall have the meaning ascribed to such term in that
certain Credit Agreement dated October 29, 2010, as at any time amended,
restated, supplemented or otherwise modified.  Except as modified hereby, the
terms and provisions of the Loan Documents remain unchanged and in full force
and effect.  Except as expressly provided herein, this Release shall not
constitute an amendment, waiver, consent or release with respect to any
provision of the Loan Documents, a waiver of any Default or Unmatured Event of
Default thereunder, or a waiver or release of any of Lender’s rights and
remedies (all of which are hereby reserved).

 

To induce Lender to enter into this Release, each Guarantor hereby releases,
acquits and forever discharges Lender, and all officers, directors, agents,
employees, successors and assigns of Lender, from any and all liabilities,
claims, demands, actions or causes of action of any kind or nature (should any
exist or arise), whether absolute or contingent, disputed or

 

--------------------------------------------------------------------------------


 

undisputed, at law or in equity, or known or unknown, that either Guarantor now
has or ever had against Lender arising under or in connection with either
Guaranty or otherwise.  Each Guarantor represents and warrants to Lender that
such Guarantor has not transferred or assigned to any person or entity any claim
that such Guarantor ever had or claimed to have against Lender.

 

[Remainder of page intentionally left blank; signatures begin on following
page.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lender has caused this Release to be duly executed and
delivered by its duly authorized officer, and Guarantors and Borrower have
executed and delivered this Release, each on September       , 2012.

 

 

LENDER:

 

 

 

GEMINO HEALTHCARE FINANCE, LLC

 

 

 

By:

/s/ Jeffrey M. Joslin

 

 

Jeffrey M. Joslin, Senior Portfolio Manager

 

[Signatures continued on following page.]

 

Release of Guarantees

 

--------------------------------------------------------------------------------


 

 

Acknowledged and agreed to:

 

 

 

GUARANTORS:

 

 

 

ADK GEORGIA, LLC

 

ADK POWDER SPRINGS OPERATOR, LLC

 

ADK LUMBER CITY OPERATOR, LLC

 

ADK JEFFERSONVILLE OPERATOR, LLC

 

ADK LAGRANGE OPERATOR, LLC

 

ADK THOMASVILLE OPERATOR, LLC

 

ADK OCEANSIDE OPERATOR, LLC

 

ADK SAVANNAH BEACH OPERATOR, LLC

 

ADK THUNDERBOLT OPERATOR, LLC

 

ATTALLA NURSING ADK, LLC

 

MOUNTAIN TRACE NURSING ADK, LLC

 

MT. KENN NURSING, LLC

 

ERIN NURSING, LLC

 

CP NURSING, LLC

 

 

 

By:

/s/ Martin Brew

 

 

Martin Brew, Chief Financial Officer

 

 

 

 

 

 

 

ADCARE HEALTH SYSTEMS, INC.

 

 

 

 

By:

/s/ Martin Brew

 

 

Martin Brew, Chief Financial Officer

 

 

 

 

 

 

 

ADCARE OPERATIONS, LLC

 

 

 

 

By:

/s/ Martin Brew

 

 

Martin Brew, Chief Financial Officer

 

 

 

 

 

 

 

BORROWER:

 

 

 

 

ADK BONTERRA/PARKVIEW, LLC

 

 

 

 

By:

/s/ Martin Brew

 

 

Martin Brew, Chief Financial Officer

 

Release of Guarantees

 

--------------------------------------------------------------------------------